Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The Drawings are objected to because:
Figure 6 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: Paragraphs 35 and 38 are objected to because (1) it is unclear if the transparent gel layer 132 is in addition to, or in the place of, the supporting layer 130; (2) the paragraphs make it seem like there is only a transparent gel layer or a supporting air layer, while also implying the gel layer is used in conjunction with an air layer to improve mixing.  
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re 2-7: claim 1 states “the supporting layer is a transparent gel layer”; then, in contradiction with claim 1, claim 2 states “when the supporting layer is an air layer.” Moreover, this confusion is compounded when reading applicant’s specification, see above, as it is unclear if the gel layer is in conjunction with the air layer or if it replaces the air layer. Indeed, the drawings show the transparent gel layer as 132 and the supporting layer as 130, implying the two are separate structures.
As a result, the equation appearing on line 2 of claim 2 is unintelligible. Examiner understands the claim as reciting that the transparent gel layer has an index of refraction that is greater than or equal to air.

Re 4-5 and 7: “the chip” lacks antecedent basis and is understood as “the plurality of chips.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-2, 4-5, and 7-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by He et al. US 2020/0249530 (“He”).
He teaches (Figs. 4, 8; abstract; claim 1; ¶¶ 9, 132, 150, 168)
Re 1: 
a planar 2 light source having a light-emitting surface;
a fluorescent film 3 covering the light-emitting surface of the planar light source;
a supporting layer 51/52 disposed on the fluorescent film, wherein the supporting layer is a transparent gel layer 52; and
a diffusing plate 55 covering the supporting layer.

Re 2: (as best understood by Examiner) wherein thickness of the transparent gel layer is d, d=d1(n22-n-12sin2a)05/(n02-n12sin2a)05; wherein di is a thickness required when the supporting layer is an air layer, n0 is a refractive index of the air layer, n1 is a refractive index of the fluorescent film, n2 is a refractive index of the transparent gel layer, a is an incident angle of light entering the supporting layer from the fluorescent film.

Re 4: wherein the planar light source comprises: a substrate having a plurality of metal traces on one surface of the substrate; and a plurality of chips disposed on the substrate and correspondingly connected to the metal traces (¶¶ 9, 132).

Re 5: wherein the planar light source further comprises a reflective layer, the reflective layer covers one surface of the substrate, and the surface has the metal traces (Fig. 8).
Re 7: wherein the chip is a blue chip, and size of the chip is 100μm to 500μm (¶133).

Re 8: wherein a number of layers of the diffusing plate is one.

Re 9: further comprises a prism 54 disposed on the diffusing plate.

Re 10: a backlight module according to claim 1; and a sealant frame 7, wherein the sealant frame wraps a side of the backlight module (¶169).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over He in view of Sobczyk US 2020/0144463 (“Sobczyk”).
He does not explicitly teach wherein the refractive index of the fluorescent film is 1.1 to 1.4.

Sobczyk teaches wherein the refractive index of the fluorescent film is 1.1 to 1.4 (¶61).

Choosing the index of refraction of the fluorescent film is known in the art so as to minimize loss between successive layers.
.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over He in view of Shiomi et al. US 2021/0191010 (“Shiomi”).
He does not explicitly teach claim 11.

Shiomi teaches wherein the reflective material used for the reflective layer is one of phenolic resin, epoxy resin, polyimide resin, polyester resin, and white oil (¶33).
Polyester resins are well-known in the art as being suitable reflective materials, as evinced by Shiomi. Also, it is a long-held tenet of patent law that the inclusion of a known material or structure based on its suitability for its intended use supports a prima facie obviousness determination. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Here, the use of the listed materials is based on their suitability as a reflector. Thus, it is an obvious modification of the prior art. See id.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify He with Shiomi’s teachings in order to provide a suitable reflector.
	
Conclusion
See attached PTO-892 form for all relevant prior art discovered.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD J SUFLETA II whose telephone number is (571)272-4279.  The examiner can normally be reached on M-F 9AM-6PM EDT/EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GERALD J. SUFLETA II
Primary Examiner
Art Unit 2875



/GERALD J SUFLETA II/Primary Examiner, Art Unit 2875